Exhibit 10.2


AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 (the “Amendment”) to Executive Employment Agreement dated
March 24, 2006 (the “Agreement”) is entered into on March 30, 2007, and is
between Polymer Group, Inc. (the “Company”) and Willis C. Moore, III
(“Executive”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the Agreement as follows:

1.                                       In paragraph 1 of the Agreement, the
Employment Period is extended one year by deleting “March 31, 2009” and
replacing it with “March 31, 2010.”

2.                                       In paragraph 3(a) of the Agreement,
Executive’s Base Salary is increased to $380,000 per annum by deleting the fist
sentence and replacing it with the following:

During the Employment Period, Executive’s base salary shall be $380,000 per
annum, effective on and after March 30, 2007, or such higher rate as the Board
may determine from time to time (as adjusted from time to time, the “Base
Salary”), which salary shall be payable by the Company in regular installments
in accordance with the Company’s general payroll practices (in effect from time
to time).

3.                                       In paragraph 3(a) of the Agreement,
delete the last sentence and replace it with the following:

Executive shall be entitled to participate in the various employee benefit
programs (including health, life, retirement and disability) which the Company
may establish and modify from time to time for the benefit of all its
employees.  The Company retains the right to amend, modify or terminate any
employee benefits from time to time in its discretion.

4.                                       Delete paragraph 3(d) of the Agreement
and replace it with the following:

Executive shall be entitled to four weeks of paid vacation each calendar year in
accordance with the Company’s policies, which if not taken during any year may
not be carried forward to any subsequent calendar year and no compensation shall
be payable in lieu thereof.

5.                                       In paragraph 4(a) of the Agreement,
delete “March 31, 2009” and replace it with “March 31, 2010.”


--------------------------------------------------------------------------------


6.                                       In paragraph 4(d) of the Agreement,
delete the first two sentences and replace them with the following:

For twelve months following the date of Executive’s termination, the Company
shall, at its expense, continue on behalf of the Executive and his dependants
and beneficiaries, the medical, dental and hospitalization benefits provided to
the Executive immediately prior to the date of termination.  The coverage and
benefits (including deductibles and costs) provided in this Section 4(d) shall
be no less favorable to the Executive and his dependants and beneficiaries, than
the coverage and benefits provided to other salaried employees under the
Company’s benefit plans, as such plans may be amended from time to time.

7.                                       In paragraph 9 of the Agreement, change
Executive’s address for notices to:

Willis C. Moore, III

2024 Beverly Drive

Charlotte, NC 28207

8.                                       In paragraph 9 of the Agreement, change
the Company’s address for notices to:

Polymer Group, Inc.

9335 Harris Corners Parkway, Suite 300

Charlotte, NC 28269

Except as modified by the foregoing, all other provisions of the Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

POLYMER GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

WILLIS C. MOORE, III

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------